DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 17-20  is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ianello et al. (US 5,956,874). 
Regarding claim 17, Ianello et al. disclose an excavator wear member comprising: Page 3 of 6Application No. 16/503,158Reply to Office Action 
a body (10); 
 socket cavity (28) extending into the body, the socket cavity including a rib (bosses 30, 30’) on a surface thereof; and 
generally circular main portion (see FIG.1) and a blind slot (annular groove 50) extending outwardly of the main portion (see FIGS.1 and 4-5), and wherein the retaining recess (48, 50) is larger in cross sectional area, taken transversely to an axis extending through the locking aperture, relative to the receiving passage (46) and the rib is located forward of the locking aperture towards a front end of the body (front end of bores 30, 30’ are located forward of the aperture 32).  

Regarding claim 18, Ianello et al. further discloses the excavator wear member as claimed in claim 17, wherein the rib (30, 30’) is located along a sidewall of the socket cavity adjacent to the locking aperture (see FIG.1).  

Regarding claim 19, Ianello et al. further discloses the excavator wear member as claimed in claims 17, wherein a mounting ear (see FIG.4 below) extends rearwardly of the body.  

    PNG
    media_image1.png
    717
    995
    media_image1.png
    Greyscale


Regarding claim 20, Ianello et al. further discloses the excavator wear member as claimed in claim 17, wherein the rib (30, 30’) is substantially rectangular in shape (see FIG.1).

Allowable Subject Matter
Claims 1-9 and 11-16 allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mack (US 5,987,787) also teaches the claimed mounting ears and ribs.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671



/JDM/Examiner, Art Unit 3671